Citation Nr: 1023756	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-28 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for congestive heart 
failure.

6.  Entitlement to service connection for a lung disability.

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities. 

9.  Entitlement to service connection for bilateral 
lymphedema of the lower extremities.

10.  Entitlement to service connection for erectile 
dysfunction.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to an increased disability rating for a 
service connected lumbar spine disability, currently rated 40 
percent disabling.

13.  Entitlement to an effective date earlier than May 1, 
2008 for the award of a 40 percent disability rating for a 
service-connected lumbar spine disability.

14.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

15.  Entitlement to a total and permanent disability rating 
based upon individual unemployability (TDIU).

16.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.   


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, 
Attorney-at-law


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Army 
National Guard, and his service predominantly consisted of 
monthly periods of inactive duty training (INACDUTRA), dating 
from 1983 to 1988.  The Veteran also had active duty training 
(ACDUTRA) from April 1, 1984 to July 6, 1984.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a multiple rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Procedural history

Hearing loss, service-connection, and TDIU claims

In a December 2006 rating decision, the RO granted the 
Veteran's service-connection claim for bilateral hearing 
loss; a noncompensable (zero percent) disability rating was 
assigned.  The RO also denied the Veteran's service 
connection claims for a lung disability and congestive heart 
failure. 

Subsequently in September 2007, the RO denied the Veteran's 
service-connection claims for diabetes mellitus, congestive 
heart failure [this time, on a secondary basis], coronary 
artery disease, hypertension, obesity, bilateral peripheral 
neuropathy, bilateral lymphedema, an eye disability, 
impotence, and sleep apnea.  The RO also denied the Veteran's 
TDIU claim.  

The Veteran has disagreed with each of these denials, as well 
as with his initially-assigned hearing loss disability 
rating.  The Veteran perfected appeals as to all issues by 
filing a substantive appeal (VA Form 9) in September 2008.

The Board notes that the Veteran did not file a timely 
substantive appeal as to those claims denied in the above-
referenced December 2006 rating decision.  Indeed, the 
Veteran was required to have filed a VA Form 9 as to his 
hearing loss, lung disability and congestive heart failure 
claims by December 2007; he did not.  Crucially however, the 
RO continued to adjudicate these claims after the appeal 
period expired in supplemental statements of the case dated 
in December 2007 and July 2009.  The Veteran's September 2008 
VA Form 9 pertinently indicated that he wished to appeal all 
of the issues listed on the SOC and any SSOC that the RO sent 
to him.  Additionally, the RO certified each of the claims 
denied in December 2006 to the Board in October 2009.  See 
the October 6, 2009 VA Form 8.  

Although the Veteran was specifically told that he needed to 
file a substantive appeal as to the claims decided in 
December 2006 by December 2007, it appears from the record 
that the RO also lead the Veteran to believe that his claims 
were still active by including them in subsequent SSOCs.  
Accordingly, the Board will accept the Veteran's September 
2008 substantive appeal as sufficient to perfect the 
Veteran's hearing loss, congestive heart failure, and lung 
disability claims, in addition to all claims subsequently 
denied by the RO in September 2007.  See Percy v. Shinseki, 
23 Vet. App. 37 (2009) [VA waives objection to timeliness of 
substantive appeal by taking actions that lead the Veteran to 
believe that an appeal was perfected]. 

The Board also notes that the Veteran requested a hearing 
before the Board on his September 2008 VA Form 9, and again 
requested a videoconference hearing before a Veterans Law 
Judge in October 2008.  See the Appeal Hearing Options Form, 
received by the RO on October 6, 2008.  However, in July 
2009, the Veteran's attorney specifically indicated that the 
Veteran is not requesting a hearing on the appealed issues.  
The attorney instead requested that the appeal be certified 
and forwarded to the Board for adjudication.  See the July 
30, 2009 letter from the Veteran's attorney.  Accordingly, 
the Veteran's hearing request is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(e; 20.704(e) (2009).

Lumbar spine claims

With respect to the Veteran's spine claims, the RO awarded 
the Veteran service connection for a lumbosacral strain with 
mild bulging disc December 2007; a 10 percent disability 
rating was assigned effective November 7, 2007.  One month 
later, in January 2008, the Veteran requested an increase of 
this disability rating, which the RO denied in March 2008.  
The Veteran again requested an increase in May 2008.  In 
August 2008, the RO awarded the Veteran a 40 percent 
disability rating for his spine disability, effective May 1, 
2008.  The Veteran subsequently disagreed with this assigned 
rating and the assigned effective date for the increase, and 
perfected an appeal as to both issues.

Adaptive equipment claim

In the above-referenced August 2008 rating decision, the RO 
also denied the Veteran's claim of entitlement to an 
allowance for automobile and adaptive equipment or adaptive 
equipment only.  The Veteran specifically disagreed with this 
decision in a June 2009 statement.  See the June 5, 2009 
statement from the Veteran's attorney.  Thus far, the RO has 
not issued a SOC as to this claim.  

Issue not on appeal

In an August 2009 rating decision, the RO denied the 
Veteran's service-connection claim for bilateral hand 
dermatitis.  As of yet, the Veteran has not disagreed with 
this decision.  Accordingly, the issue is not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Remanded issues

The Veteran's obesity, diabetes mellitus, hypertension, 
congestive heart failure, lung disability, eye disability, 
peripheral neuropathy, lymphedema, erectile dysfunction, 
sleep apnea, TDIU, spine disability [both as to rating and 
effective date], hearing loss disability, and automotive 
adaptive equipment claims are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.

FINDING OF FACT

The competent evidence of record does not support a finding 
that the Veteran currently has coronary artery disease.


CONCLUSIONS OF LAW

Coronary artery disease was not incurred in or aggravated by 
active military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in September 2006, June 2007, May 
2008, and July 2008.  To the extent that the Veteran may not 
have been provided with complete notice until after the 
initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  Following the provision of the required notice and 
the completion of all indicated development of the record, RO 
readjudicated the Veteran's claims in July 2009.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations, and the Veteran's service 
treatment records, pertinent VA and private medical records, 
and the Veteran's Social Security Administration (SSA) 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

With respect to the VA examinations conducted in conjunction 
with this appeal, the Board observes that the findings 
contained therein are more than adequate to rate the 
Veteran's service-connected hearing loss disability, and to 
adjudicate the Veteran's coronary artery disease claim.  The 
Veteran was provided with a VA heart examination in August 
2007.  The report of the August 2007 examination reflects 
that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical or audiological examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examinations or opinions with respect to this issue on appeal 
have been met.  38 C.F.R. § 3.159(c) (4).  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Service connection for coronary artery disease

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.           See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) evidence 
of a current disability; (2) a service-connected disability; 
and (3) evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Essential to the award of service connection is the first 
Hickson and Wallin element, existence of a disability.  
Without it, service connection cannot be granted on either a 
direct or secondary basis.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection 
presupposes a current diagnosis of the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].

Analysis

The Veteran contends that he currently has coronary artery 
disease related either directly to his active duty military 
service, or secondary to his currently-diagnosed diabetes 
mellitus.  As noted above, in order to establish service 
connection for the claimed disorder, there must first be 
evidence of a current disability.

With respect to current disability, the evidence of record 
does not include a current diagnosis of coronary artery 
disease.  Indeed, the August 2007 VA examiner consulted the 
Veteran's recent stress test results, and specifically ruled 
out the existence of coronary artery disease.  See the VA 
examiner's August 16, 2007 Addendum Report [noting that the 
Veteran had a normal nuclear stress test in 2006, normal 
catheterization test in 1999, and a normal EKG in 2006, and 
concluding that the Veteran "does NOT have coronary artery 
disease"] [Emphasis as in the original report.]  Crucially, 
no evidence of record is contrary to the opinion of the 
August 2007 VA examiner.  

Further, there is no evidence of record demonstrating the 
presence of coronary artery disease within the one year 
presumptive period following the Veteran's period of active 
duty service in 1984.  See 38 C.F.R. § 3.309(a).  

The Board recognizes that the Veteran is competent to testify 
as to his own observable symptomatology.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  In that regard, the Board wishes to 
make clear that it in no way disbelieves that the Veteran 
currently experiences symptoms that he associates with heart 
disease.  Indeed, the record specifically indicates that the 
Veteran has a history of heart failure, and has a current 
diagnosis of hypertension.  However, coronary artery disease 
is not a condition that can be established through lay 
observation alone [such as tinnitus, for example].  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  In that 
connection, to the extent that the Veteran himself contends 
that he currently has coronary artery disease, it is well-
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as diagnosis.        See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R.               
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, any such statements 
offered in support of the Veteran's claim does not constitute 
competent medical evidence and cannot be accepted by the 
Board.  

In the absence of any currently diagnosed coronary artery 
disease, service connection may not be granted on either a 
direct or secondary basis.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, the 
Veteran's claim fails on this basis alone.


ORDER

Service connection for coronary artery disease is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further evidentiary 
development.  

Service connection for obesity, diabetes mellitus, 
hypertension, congestive heart failure, a lung disability, an 
eye disability, peripheral neuropathy, lymphedema, erectile 
dysfunction, and sleep apnea

The Veteran claims that he developed each of these above-
listed disabilities either as a direct result of disease or 
injury [exposure to chemicals/toxic fumes] incurred during 
his active duty service, or in the alternative, as secondary 
to diabetes mellitus.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

The record shows that the Veteran currently has been 
diagnosed with, or has been shown to have symptoms consistent 
with, obesity, diabetes mellitus, hypertension, congestive 
heart failure, a lung condition, eye problems, peripheral 
neuropathy, lymphedema, erectile dysfunction, and sleep 
apnea.  

With respect to an in-service event or injury, the Veteran's 
service treatment records demonstrate that the Veteran had 
problems controlling his weight during his active duty and 
National Guard service.  The Veteran was honorably discharged 
having "failed to make satisfactory progress in [his] weight 
control program."  See the August 2007 VA examiner' report, 
page 10.  One of the Veteran's private physicians, Dr. 
K.E.W., pertinently noted upon review of the Veteran's 
records that the Veteran "progressively started to exceed 
his weight specifications over a period of time that he was 
in the military."  Dr. K.E.W. also indicated that 
"[m]orbid, unchecked obesity is the [m]ajor contributing 
factor to his cardiovascular, lymphatic and potential 
endocrinological problems."  See the November 14, 2006 
letter from Dr. K.E.W.  

During the course of the appeal, the Veteran has specifically 
asserted that "something caused him to gain the weight" 
during his service, which in turn ultimately caused him to 
develop diabetes mellitus and hypertension, among all other 
disabilities listed above.  See the Veteran's September 9, 
2008 VA Form 9, page 2.  

The Board notes that obesity is generally considered to be a 
clinical finding that is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  
However, in this case, the Veteran has specifically argued 
that his in-service weight gain was a manifestation of a 
separate disease process that had its onset during his period 
of active duty service.  Crucially, no medical opinion of 
record addresses whether such a disease process existed, and 
if so, whether that disease caused or contributed to the 
Veteran's current disabilities listed above.  These questions 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

Increased rating and effective date claims for the Veteran's 
service-connected lumbar spine disability

In June 2009, the Veteran's attorney submitted additional 
medical evidence and a statement of argument that pertained 
to the Veteran's automobile and adaptive equipment claim 
discussed below.  Crucially however, the evidence submitted 
consisted of updated medical evaluations and assessments of 
the Veteran's lumbar spine disability that have not yet been 
considered by the RO in relation to his increased rating 
claim currently on appeal.  The Veteran did not indicate 
whether he wished to waive his right to have the agency of 
original jurisdiction (AOJ) initially consider the evidence 
and argument.  See 38 C.F.R. § 20.1304(c) (2009).  

Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since a 
Supplemental Statement of the Case (SSOC) pertaining to that 
evidence was not issued, this evidence must be referred back 
to the RO.          38 C.F.R. § 20.1304.


Increased Rating for Hearing Loss Disability

The Board also finds that a remand is necessary with respect 
to the Veteran's initial rating claim for service-connected 
bilateral hearing loss disability.  Specifically, the Board 
finds that the August 2007 and July 2008 VA audiological 
examinations are inadequate.  See Barr at 312.  In this 
regard, the Board notes that in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the Court held that, relevant to 
VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Although there are two audiological VA 
examination of record, neither examiners addressed such 
effects in their report.  Moreover, there is no evidence in 
the file, to include the Veteran's own statements, that 
sufficiently discusses these effects.  Therefore, the Board 
concludes that another VA examination is required to 
ascertain the nature and severity of the Veteran's bilateral 
hearing loss disability.



Total and permanent disability rating based upon individual 
unemployability (TDIU)

The issue of entitlement to TDIU is inextricably intertwined 
with the Veteran's above-referenced service-connection and 
increased rating claims.  In other words, if any of the 
service-connection or increased rating claims are granted, 
this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together]; 
see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].  Action on the 
Veteran's TDIU claim is therefore deferred.


Automobile and adaptive equipment claim

As discussed above, the RO denied the Veteran's automobile 
and adaptive equipment in August 2008.  The Veteran filed a 
notice of disagreement (NOD) in June 2009 that specifically 
referenced the RO's August 2008 denial.  Crucially, the RO 
has not yet issue a statement of the case (SOC) in response 
the Veteran's June 2009 NOD.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should verify all dates of the 
Veteran's National Guard service, to 
include any periods of INACDUTRA and 
ACDUTRA. Verification of all dates of 
service should be documented in the 
claims file.

2.  The RO should contact the Veteran and 
request that he identify any medical 
treatment he has received for his 
obesity, diabetes, hypertension, 
congestive heart failure, lung 
disability, eye disability, peripheral 
neuropathy, lymphedema, erectile 
dysfunction, sleep apnea, and lumbar 
spine disability.  The RO should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

3.  The RO should arrange for a physician 
with appropriate expertise to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the Veteran's obesity is a 
manifestation of a disease process that 
either had its onset during the Veteran's 
period of active duty training (ACDUTRA) 
from April 1, 1984 to July 6, 1984, or 
was caused by any injury [i.e. exposure 
to chemicals or fumes] incurred during 
any period of ACDUTRA or inactive duty 
training (INACDUTRA).  

If the examiner finds that an underlying 
disability existed, an opinion should be 
rendered as to whether that disease is as 
likely as not (i.e 50 percent or greater 
probability) related to each of the 
Veteran's following current disabilities: 
diabetes mellitus, hypertension, 
congestive heart failure, a lung 
disability, eye disability, peripheral 
neuropathy, lymphedema, erectile 
dysfunction, and sleep apnea.  

If no in-service disease is identified, 
the examiner should provide an opinion as 
to the etiology of each of the above 
referenced disabilities.  In particular, 
the examiner should proffer an opinion as 
to whether it is at least as likely as 
not that the disability were initially 
manifested during the Veteran's period of 
ACDUTRA from April 1, 1984 to July 6, 
1984.  If the reviewer believes that 
examination of the Veteran is necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

4.  The RO should schedule the Veteran 
for a VA examination in order to 
ascertain the nature and severity of his 
service-connected bilateral hearing loss 
disability. The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  The examiner is 
requested to identify auditory 
thresholds, in decibels, at frequencies 
of 1000, 2000, 3000, and 4000 Hertz. A 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The examiner is also 
requested to discuss the functional 
effects of the Veteran's bilateral 
hearing loss on his daily activities.

5.  The RO should issue a statement of 
the case to the Veteran and his 
representative in response to his June 
2009 notice of disagreement with the 
denial of his automobile and adaptive 
equipment claim.  The Veteran is 
advised that a timely substantive 
appeal will be necessary to perfect the 
appeal to the Board concerning his 
claim.  38 C.F.R. § 20.302(b) (2009).   

        6.  Following the completion of the 
foregoing, and 
after undertaking any other development 
it deems necessary, the RO should 
review the Veteran's entire record [to 
include the additional evidence 
received in June 2009], and 
readjudicate the Veteran's service-
connection claims, his increased rating 
claim, his earlier effective date 
claim, and his TDIU claim.  If any of 
the claims are denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow 
an appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


